In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1962 
LEROY S. POULLARD, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ROBERT A. MCDONALD, Secretary, 
United States Department of Veterans Affairs, 
                                         Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 12 C 7497 — Joan H. Lefkow, Judge. 
                     ____________________ 

     ARGUED DECEMBER 3, 2015 — DECIDED JULY 21, 2016 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  HAMILTON, 
Circuit Judges. 
   HAMILTON,  Circuit  Judge.  Since  2004,  plaintiff  Leroy 
Poullard  has  worked  at  the  North  Chicago  Veterans  Affairs 
Medical Center as a training specialist in the Education De‐
partment. He received a promotion to the GS‐11 pay grade in 
2006, but since then, he has received neither a permanent pro‐
motion  nor  a  raise  in  his  pay  grade.  He  brought  this  suit 
2                                                     No. 15‐1962 

against the Secretary of the U.S. Department of Veterans Af‐
fairs alleging that this refusal to promote him or increase his 
salary  constituted  discrimination  based  on  sex  and  race 
(Poullard is African‐American). He also says that he was sub‐
jected to unlawful retaliation and a hostile work environment 
based on the same lack of pay and recognition, as well as a 
number of other incidents.  
    The district court granted the Secretary’s motion for sum‐
mary  judgment,  concluding  that  many  of  Poullard’s  claims 
were time‐barred based on his failure to timely exhaust cer‐
tain administrative remedies. On the timely claims, the court 
held that Poullard had not suffered an adverse employment 
action  and  that  a reasonable jury could not  find that the al‐
leged harassment was sufficiently severe or pervasive to sup‐
port a hostile work environment claim. We affirm. Based on 
the evidence Poullard has presented, we assume that he may 
not have been managed well or fairly. But even when viewed 
through  a  summary  judgment  lens,  that  evidence  does  not 
support  a  claim  for  unlawful  discrimination,  retaliation,  or 
harassment. 
I. Factual and Procedural Background 
     A. Facts Relevant to Summary Judgment 
    We review the facts that follow in the light most favorable 
to Poullard, resolving disputes and drawing all reasonable in‐
ferences in his favor. Liu v. Cook County, 817 F.3d 307, 309 (7th 
Cir. 2016), citing Coleman v. Donahoe, 667 F.3d 835, 842 (7th Cir. 
2012). 
    In 2004, plaintiff Leroy Poullard began working as a train‐
ing  specialist  in  the  Education  Department  at  what  is  now 
called the Captain James A. Lovell Federal Health Care Center 
No. 15‐1962                                                           3

in 2004. In 2006, he received a promotion to grade GS‐11. By 
all accounts, he performed his job well, taking on a number of 
managerial tasks he says were beyond his grade level and re‐
ceiving very positive evaluations. In October 2006, his perfor‐
mance  evaluation  called  him  a  “one‐person  Education  De‐
partment.” He received a number of cash awards in 2006 and 
2007 to reward him for the extra work, but he did not receive 
a  promotion.  Believing  that  this  was  due  to  discrimination, 
Poullard  contacted  the  Office  of  Resolution  Management  in 
May 2007 and filed a formal complaint against his then‐super‐
visor, Marianne Semrad, alleging race and sex discrimination 
as  well  as  disability  discrimination  and  retaliation. After  he 
filed the complaint, he received a temporary promotion to GS‐
12, but when it expired, he returned to the GS‐11 level. 
    We pause here to discuss the administrative process appli‐
cable  in  this  case,  which  is  important  to  the  timeliness  of 
plaintiff’s  claims.  Poullard  is  a  federal  employee.  As  a  first 
step  in  resolving  his  claims  of  unlawful  discrimination,  he 
was required to try to resolve the matter informally by con‐
sulting  an  Equal  Employment  Opportunity  counselor.  29 
C.F.R. § 1614.105(a). The regulations require an employee to 
initiate contact with the counselor within 45 days of the alleg‐
edly discriminatory matter. § 1614.105(a)(1). If informal coun‐
seling fails, the employee must then file a formal complaint. 
See § 1614.106. Then, if the employee wishes to file a civil ac‐
tion, he may do so either within 90 days of receiving notice of 
the  agency  decision  or,  if  he  chooses  to  appeal  to  the  Equal 
Employment Opportunity Commission, within 90 days of the 
EEOC’s resolution of his appeal. 42 U.S.C. § 2000e‐16(c). With 
respect to the 2007 complaint of discrimination, Poullard both 
4                                                      No. 15‐1962 

contacted a counselor and filed a timely formal complaint. Af‐
ter a final agency decision against him, he did not file an ac‐
tion in federal court. 
    Meanwhile, in October 2007, a number of staffing changes 
took place in the Education Department. Semrad left her po‐
sition as associate director for facility support, and Mary Ann 
Cardinali took over that role. In November 2007, Richard Holt 
became the acting chief of the Education Department, and in 
July 2008, Dr. Norma Mailand replaced Holt and became the 
assistant department head for education and training, a GS‐
13 position. These transitions left Mailand as Poullard’s direct 
supervisor and Cardinali as his second‐line supervisor. 
    Poullard  did  not  apply  for  the  supervisory  position  that 
Mailand eventually received. He did not satisfy the time‐in‐
grade prerequisite of one year in service at the GS‐12 grade. 
According to Poullard, however, after Mailand’s appointment 
he  continued  to  perform  the  extra  managerial  duties  for 
which he had previously been responsible, including prepar‐
ing the annual budget and drafting the department’s strategic 
plans. Despite the extra work, his classification and compen‐
sation remained at the GS‐11 level.  
    Poullard  repeatedly  questioned  the  department’s  refusal 
to compensate him for the duties that were beyond his grade 
classification, though it is undisputed that he never actually 
applied  for  another  promotion.  On  February  26,  2010,  and 
again on March 24, 2010, Poullard sent Mailand e‐mails item‐
izing his assigned tasks that he believed were above his grade 
level. Mailand directed a VA classification specialist to evalu‐
ate those tasks. The classification specialist concluded that the 
tasks  were  appropriate  for  a  GS‐11  employee,  and  Poullard 
No. 15‐1962                                                                      5

did  not  receive  a  reclassification  or  increased  pay.  Poullard 
does not claim that this decision was discriminatory.1  
    While the dispute about Poullard’s classification and pay 
was ongoing, other incidents relevant to his claims occurred. 
In October 2008, Cardinali held a meeting of department em‐
ployees. At one point, she ordered that the tape recorder in 
the room be turned off and said, “I know people in Washing‐
ton, D.C. and if you file a complaint, they are going to send it 
back to me and I’m going to deal with you.” She also said that 
management intended to “get the monkeys off their back[s]” 
and threw a toy monkey at Poullard, apparently in reference 
to a Harvard Business Review article entitled “Management 
Time: Who’s Got the Monkey?” In a separate incident, Mai‐
land referred to Poullard as a “sugar daddy.” On a different 
occasion, after viewing an older photograph of Poullard taken 
when he had had an afro hairstyle, Mailand said that he was 
a “better person” than he had been before. 
    On March 5, 2010, Poullard contacted the Office of Reso‐
lution Management and reported that he had been forced to 
perform  managerial  duties  and  responsibilities  beyond  his 
GS‐11 grade level. On April 17, he filed a timely formal com‐
plaint.  He  claimed  that  Mailand  had  discriminated  against 
him by ensuring he had more assignments than other training 
                                                 
1 In a desk audit, an employee’s duties and responsibilities are assessed 
“to determine whether, ‘due to the accretion of additional duties and re‐
sponsibilities,’  his  position  should  be  ‘reclassified  at  a  higher  grade.’” 
Poullard v. Shinseki, No. 12 C 7497, 2015 WL 1428105, at *2 (N.D. Ill. Mar. 
26, 2015). It is not clear why the VA classification specialist’s assessment 
of Poullard’s duties does not qualify as a desk audit, but the parties agree 
that Poullard’s 2010 request for a desk audit was denied.
6                                                       No. 15‐1962 

specialists  and  forcing  him  to  perform  above‐grade  tasks 
without compensation or recognition. He also alleged he had 
been subjected to a hostile work environment and retaliation, 
pointing to the following incidents in addition to the uncom‐
pensated extra assignments and above‐grade tasks: 
        The meeting in which Cardinali referred to employ‐
         ees as monkeys; 
        The  incident  in  which  Mailand  called  Poullard  a 
         sugar daddy; 
         A letter of admonishment he received on January 
         27, 2009, for failing to follow the chain of command 
         when he  asked to meet  with Holt  about being re‐
         quired to perform Mailand’s duties; 
        Denial of overtime compensation for extra hours in 
         October 2009; 
        The  incident  in  which  Mailand  said  that  Poullard 
         was a “better person” than he had been; 
        A performance review for fiscal year 2009, in which 
         Poullard  received  a  “Fully  Successful”  rating  (he 
         believed  he  should  have  received  a  higher  rating 
         based on the extra duties he performed); 
        An  incident  on  February  26,  2010  in  which,  after 
         Poullard requested a meeting with management to 
         discuss  alleged  discrimination,  Mailand  began  to 
         “harass” him by “demanding documents and set‐
         ting strict work deadlines”; 
        Mailand’s refusal to recognize additional hours that 
         Poullard worked on a monthly basis from October 
         2009 onward; and 
No. 15‐1962                                                        7

      Mailand’s repeated threats of disciplinary action in 
       response to Poullard’s questions about performing 
       her duties. 
In July 2012, the Office of Employment Discrimination Com‐
plaint Adjudication for the VA found that Poullard had failed 
to prove discrimination. Poullard did not appeal to the EEOC 
but instead filed this civil action in district court on September 
19,  2012,  alleging  race  and  sex  discrimination,  hostile  work 
environment, and retaliation. 
   B. District Court Proceedings 
    The Secretary moved for summary judgment, and the dis‐
trict court granted the motion. Poullard v. Shinseki, No. 12 C 
7497, 2015 WL 1428105 (N.D. Ill. Mar. 26, 2015). Judge Lefkow 
held  that  all  claims  arising  from  events  addressed  in 
Poullard’s first formal complaint were time‐barred by his fail‐
ure to file a civil action after receiving a final decision from 
the EEOC on March 26, 2010. Id. at *5. She also held that all 
alleged acts of discrimination that occurred before January 19, 
2010 (45 days before Poullard contacted a counselor on March 
5, 2010) were time‐barred. Id. 
    Poullard argued that at least some of his claims were ren‐
dered  timely  by  the  Lilly  Ledbetter  Fair  Pay  Act  of  2009, 
which provides that an “unlawful employment practice” oc‐
curs each time a person is paid pursuant to a discriminatory 
compensation  decision  or  practice.  42  U.S.C.  § 2000e‐
5(e)(3)(A).  It  further  allows  an  aggrieved  person  to  recover 
back  pay  for  up  to  two  years  preceding  a  charge’s  filing 
“where  the  unlawful  employment  practices  that  have  oc‐
curred during the charge filing period are similar or related 
8                                                      No. 15‐1962 

to unlawful employment practices with regard to discrimina‐
tion in compensation that occurred outside the time for filing 
a charge.” Id. at § 2000e‐5(e)(3)(B). Poullard argued he could 
assert a discrimination claim based on disparate pay extend‐
ing back two years before he filed the charge. 
    The district court rejected Poullard’s attempt to frame his 
claim as a challenge to a discriminatory compensation prac‐
tice, holding that the “gravamen” of the claim was failure to 
reclassify him at a higher grade level—in essence, for failure 
to promote. Poullard, 2015 WL 1428105, at *6. Noting that sev‐
eral  courts  have  held  that  a  decision  regarding  promotion 
does  not  qualify  as  a  “compensation  decision,”  the  court 
found that the Fair Pay Act did not save his core claims. Id. at 
*6–7. 
    This  left  Poullard  with  significantly  fewer  viable  claims. 
His core disparate treatment claims were limited to only acts 
after the cutoff date of January 19, 2010. The district court de‐
termined that none of the events after January 19 constituted 
an  adverse employment action and granted summary judg‐
ment to the Secretary on that basis. Id. at *9. The court likewise 
held that Poullard had not identified an adverse employment 
action upon which to base his retaliation claims. Id. at *9–10. 
Finally, the district court found that the Secretary was entitled 
to judgment as a matter of law on the hostile work environ‐
ment  claim,  holding  that  Poullard’s  evidence  did  not  show 
that  his work environment was permeated with harassment 
“so severe and [sic, should be ‘or’] pervasive” as to alter his 
conditions of employment. Id. at *11. 
                               
No. 15‐1962                                                                   9

II. Analysis 
    We review de novo the grant of summary judgment to the 
Secretary, resolving all factual disputes and drawing all rea‐
sonable  inferences  in  Poullard’s  favor,  as  mentioned  above. 
Liu, 817 F.3d at 309. Summary judgment is appropriate when 
there is no genuine dispute of material fact and the moving 
party is entitled to judgment as a matter of law. Fed. R. Civ. P. 
56(a).  We  first  address  Poullard’s  core  disparate  treatment 
claims of race discrimination and then turn to his retaliation 
and hostile work environment claims.2 
     A. Disparate Treatment 
    As the district court held, many of Poullard’s claims of dis‐
parate treatment fail because they arose outside the applica‐
ble  limitations  periods.  On  appeal,  Poullard  does  not  chal‐
lenge the district court’s conclusion that any disparate treat‐
ment  claims  based  on  events  occurring  before  January  19, 
2010,  45  days  before  he  contacted  a  counselor,  are  time‐
barred. See Lapka v. Chertoff, 517 F.3d 974, 981 (7th Cir. 2008) 


                                                 
2 Poullard has failed to preserve his claims for sex discrimination on ap‐

peal. He did not separately address the sex discrimination theory or point 
to any evidence suggesting animus on the basis of sex, and as the govern‐
ment points out, Poullard in fact testified that he did not believe the per‐
ceived  discrimination  was  due  to  his  sex.  Poullard’s  briefs  refer  to 
“race/sex” discrimination in tandem with one another, suggesting he did 
not intend to give up the theory, but that is not enough to preserve his 
claims on appeal. Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012) 
(arguments may be waived on appeal “if they are underdeveloped, con‐
clusory,  or  unsupported  by  law”).  In  any  event,  his  sex  discrimination 
claims are no stronger than his claims for race discrimination, which fail 
for reasons explained below. 
10                                                     No. 15‐1962 

(because  counseling  requirement  serves  an  important  func‐
tion by giving agencies a chance to resolve a complaint infor‐
mally, “we bar claims if the forty‐five day requirement is not 
satisfied and there is no occasion for equitable tolling”). Nor 
does he challenge the conclusion that his failure to bring suit 
within  90  days  of  the  resolution  of  his  first  administrative 
complaint  bars  any  claims  based  on  those  events.  See  42 
U.S.C. § 2000e‐16(c).  
    Poullard seeks to save his claim that he was forced to per‐
form work above his grade level without commensurate pay 
and recognition. As noted above, the district court character‐
ized  that  claim  as  a failure‐to‐promote  claim  and  rejected  it 
because the record contains no evidence that Poullard applied 
for a promotion after the cutoff date of January 19, 2010, or 
that a promotion for which he had previously applied was de‐
nied after that date. Poullard argues that this was error and 
that the claim actually challenges a discriminatory compensa‐
tion decision.  
    How to characterize Poullard’s claim has practical conse‐
quences.  We  need  not  repeat  the  well‐known  history  of  the 
Lilly Ledbetter Fair Pay Act of 2009, Pub. L. 111‐2, 123 Stat. 5. 
See Groesch v. City of Springfield, 635 F.3d 1020, 1024 (7th Cir. 
2011). Under the Fair Pay Act, an unlawful employment prac‐
tice occurs not only when a discriminatory compensation de‐
cision or other practice is first adopted or when an individual 
first  becomes  subject  to  that  decision  or  practice,  but  also 
“when an individual is affected by application of a discrimina‐
tory compensation decision or other practice, including each 
time wages, benefits, or other compensation is paid, resulting 
in whole or in part from such a decision or other practice.” 42 
U.S.C. § 2000e‐5(e)(3)(A) (emphasis added). If the Fair Pay Act 
No. 15‐1962                                                        11

applies to Poullard’s claim, it is timely if at least one unlawful 
employment  practice—including  the  receipt  of  a  single 
paycheck—occurred during the 45 days preceding his consul‐
tation  with  the  counselor.  Furthermore,  under  42  U.S.C. 
§ 2000e‐5(e)(3)(B), Poullard could recover up to two years of 
back  pay  so  long  as  the  unlawful  practice  occurring  during 
the charge filing period is “similar or related to” the unlawful 
compensation practices that occurred outside that period.  
    This is a new question for us. Other circuits have held that 
what qualifies as a “discriminatory compensation decision or 
other practice” within the meaning of the Fair Pay Act is nec‐
essarily limited. E.g., Daniels v. United Parcel Service, Inc., 701 
F.3d 620, 630 (10th Cir. 2012) (Fair Pay Act “did not create a 
‘limitations  revolution  for  any  claim  somehow  touching  on 
pay’”), quoting Almond v. Unified School District No. 501, 665 
F.3d 1174, 1182 (10th Cir. 2011); Noel v. Boeing Co., 622 F.3d 266, 
275 (3d Cir. 2010) (“We recognize that many employment‐re‐
lated decisions,  not  simply pay‐setting decisions, ultimately 
have some effect on compensation. But to include these myr‐
iad  employment  decisions  within  the  ‘other  practice’  lan‐
guage of the [Fair Pay Act] would weaken Title VII’s adminis‐
trative  exhaustion  requirement.”);  Schuler  v.  Pricewaterhouse‐
Coopers, LLP, 595 F.3d 370, 375 (D.C. Cir. 2010) (background of 
the Fair Pay Act “strongly suggests the statute is directed at 
the  specific  type  of  discrimination  involved  in  [Ledbetter  v. 
Goodyear  Tire  &  Rubber  Co.,  550  U.S.  618  (2007)]  and  not  to 
other  unspecified  types  of  discrimination  in  employment”). 
More specifically, cases like Daniels, Noel, and Schuler tie the 
effects of the Fair Pay Act to a very specific type of claim: that 
the employer is “paying different wages or providing differ‐
ent benefits to similarly situated employees.” Daniels, 701 F.3d 
12                                                       No. 15‐1962 

at 630–31, quoting Schuler, 595 F.3d at 374; see also Noel, 622 
F.3d at 273–74. 
    Poullard  agrees  that  a  pure  failure‐to‐promote  claim 
would not fall into the ambit of the Fair Pay Act. He also con‐
cedes that he did not apply for a promotion after January 19, 
2010, so if his claim is for failure to promote, it is, as the district 
court held, untimely. See Hill v. Potter, 625 F.3d 998, 1003 (7th 
Cir. 2010) (failure to promote can be adverse action, “but the 
plaintiff must first show that she properly applied for the po‐
sition”). We must decide whether Poullard’s claim is in fact a 
disparate‐pay claim, as he contends.  
    Citing Almond, Poullard argues that the key to a successful 
claim for pay disparity “is a showing that the employer dis‐
criminatorily paid the employee too little for the position he 
or she occupies.” 665 F.3d at 1181. That, Poullard argues, has 
always  been  his  complaint:  Mailand  was  paid  at  the  GS‐13 
level, while he was paid at the GS‐11 level for doing Mailand’s 
managerial work. Poullard points to various places in his EEO 
complaint alleging that he was forced to perform tasks unre‐
lated to his training specialist position “without proper com‐
pensation,” “without compensation/recognition,” and so on. 
His complaint in the district court also alleges that the depart‐
ment’s  “failure  to  fairly  compensate  plaintiff  for  the  actual 
work duties he performed” constituted a continuing violation 
of Title VII, and his memorandum in opposition to summary 
judgment characterized his claim as one for disparate pay, at 
least in part.  
    On the other hand, some of Poullard’s allegations point to 
a  failure‐to‐promote  claim  instead.  He  alleged  in  his  com‐
plaint  that  similarly  situated  employees  were  “routinely 
No. 15‐1962                                                       13

granted  desk  audits,  competitive  promotion  and  advance‐
ment when compelled to perform duties and responsibilities 
beyond  their  grade  level.”  And  in  the  summary  judgment 
briefing, he contended he was entitled not only to back pay as 
a remedy but also “to permanent placement as a GS‐13 retro‐
active  to  2008,”  citing  a  failure‐to‐promote  case  from  the 
Fourth Circuit in support. 
    We are inclined to give Poullard the benefit of the doubt 
on this question. As the plaintiff, he was free to frame his com‐
plaint as he chose, and though he could have been clearer, we 
see no reason he could not have at least tried to bring a pay‐
disparity claim instead of, or in addition to, a failure‐to‐pro‐
mote claim. The problem is that even if we treat this as a pay‐
disparity case and thus give Poullard the benefit of the Fair 
Pay Act’s  extended  limitations  period,  he  has  not  presented 
enough evidence to survive summary judgment.  
    Whether a plaintiff uses the direct, indirect, or “convinc‐
ing  mosaic”  methods  of  proof,  the  fundamental  question  at 
the summary judgment stage is simply whether a reasonable 
jury  could  find  prohibited  discrimination.  See  Bass  v.  Joliet 
Public School District No. 86, 746 F.3d 835, 840 (7th Cir. 2014). 
To meet his burden, Poullard relies on the so‐called indirect 
method  of  proof  adapted  from  McDonnell  Douglas  Corp.  v. 
Green, 411 U.S. 792 (1973). Under that method, he must first 
offer  evidence  of  a  prima  facie  case  of  disparate  treatment, 
which requires evidence that: (1) he was a member of a pro‐
tected class; (2) he was meeting his employer’s legitimate ex‐
pectations; (3) he suffered an adverse employment action (i.e., 
unequal  pay);  and (4)  the  employer treated  a similarly  situ‐
ated  person  outside  the  protected  class  more  favorably.  See 
Cullen v. Indiana University Board of Trustees, 338 F.3d 693, 703–
14                                                       No. 15‐1962 

04  (7th  Cir.  2003).  In  the  disparate‐pay  context,  this  inquiry 
boils down to a showing of equal work for unequal pay, with 
the protected class as the distinguishing factor. E.g., Daniels, 
701 F.3d at 630–31; Schuler, 595 F.3d at 374. 
     Poullard’s case falters at step four of the prima facie case, 
identifying  a  similarly  situated  employee  who  was  treated 
better. In the district court, Poullard argued that he had iden‐
tified  two  similarly  situated  training  specialists  who  were 
paid the same as he was, at the GS‐11 level, but were not as‐
signed  extra  managerial  tasks—in  essence,  an  argument  of 
equal  pay  for  unequal  work,  rather  than  unequal  pay  for 
equal work. He has not renewed this argument on appeal. In‐
stead, he argues for the first time that Mailand, his direct su‐
pervisor from 2008 onward, is an appropriate comparator for 
his prima facie case. 
    It is well established that arguments not presented to the 
district court are waived on appeal. Puffer v. Allstate Ins. Co., 
675 F.3d 709, 718 (7th Cir. 2012). Poullard did not preserve the 
argument  that  Mailand  was  an  appropriate  comparator 
simply because his district court brief mentioned her. He did 
not identify her as a comparator or argue that she was simi‐
larly  situated.  See  Fleishman  v.  Continental  Casualty  Co.,  698 
F.3d 598, 608 (7th Cir. 2012) (the “waiver doctrine charges liti‐
gants  with  raising  the  arguments  they  present  on  appeal  in 
the  district court,  not just the facts on which  their appellate 
arguments will rely”).  
   Even  if  Poullard  had  previously  identified  Mailand  as  a 
potential  comparator,  the  argument  fails  on  the  merits.  The 
similarly‐situated inquiry is a flexible one, but we frequently 
consider whether the employees in question had the same job 
description, were subject to the same standards, had the same 
No. 15‐1962                                                             15

supervisor,  and  had  comparable  experience,  education,  and 
other  qualifications.  Boumehdi  v.  Plastag  Holdings,  LLC,  489 
F.3d 781, 791 (7th Cir. 2007), citing Bio v. Federal Express Corp., 
424 F.3d 593, 597 (7th Cir. 2005). On summary judgment, we 
must accept as true Poullard’s evidence that he performed a 
number of managerial duties that ought to have been done by 
Mailand,  but  that  fact  is  not  enough  to  make  Poullard  and 
Mailand  sufficiently  comparable  “in  all  material  respects.” 
Patterson  v.  Avery  Dennison  Corp.,  281  F.3d  676,  680  (7th  Cir. 
2002). Mailand was Poullard’s supervisor, for one thing. This 
fact alone makes it difficult to conclude that two employees 
are similarly situated. Id.; see also Cullen, 338 F.3d at 700 (dif‐
ference  in  number  of  supervisees  was  factor  showing  posi‐
tions were dissimilar). On this record, there is also no dispute 
that Poullard did not satisfy the time‐in‐grade requirement—
a year at the GS‐12 level—for the position Mailand held. This 
difference in experience further undermines Poullard’s (late) 
attempt  to  use  Mailand  as  a  comparator.  The  evidence  that 
Mailand delegated many managerial duties to Poullard is not 
enough  to  render  her  comparable  to  him  in  all  material  re‐
spects,  at  least  not  given  the  rest  of  the  record  in  this  case. 
Poullard’s claim for disparate pay fails on this basis. 
    Poullard does not seek to revive any other disparate treat‐
ment claims on appeal, and we agree that, due primarily to 
the  timing  problems, no  other  such  claims  appear  viable. A 
successful disparate treatment claim requires some materially 
adverse employment action. Nichols v. Southern Illinois Univer‐
sity–Edwardsville, 510 F.3d 772, 779 (7th Cir. 2007). Most of the 
arguably adverse events Poullard identifies occurred outside 
the 45‐day window that preceded his contact with the coun‐
selor.  Poullard  was  refused  a  desk  audit  in  February  and 
March  2010,  but  he  does  not  argue  that  those  refusals  were 
16                                                        No. 15‐1962 

discriminatory, or that the denial of a desk audit alone (as op‐
posed to the denial of the accretion‐of‐duties promotion that 
a successful desk audit might yield) amounted to a materially 
adverse employment action. In fact, Poullard stated explicitly 
in his opening brief that he “does not allege the Agency dis‐
criminated against him by denying him an ‘accretion‐of‐du‐
ties’ promotion.” The district court correctly granted the Sec‐
retary summary judgment on Poullard’s disparate treatment 
claims. 
      B. Retaliation 
    Poullard also contends that his employer retaliated against 
him  for  trying  to  exercise  his  rights  under  Title  VII.  See  42 
U.S.C.  § 2000e‐3(a).  As  with  disparate‐treatment  claims,  a 
plaintiff may prove a retaliation claim through either the di‐
rect or indirect methods of proof, though in recent years we 
have questioned the value of the formal distinction between 
those  methods.  See  Castro  v.  DeVry  University,  Inc.,  786  F.3d 
559,  564  (7th  Cir.  2015)  (collecting  cases).  Under  the  direct 
method of proof, Poullard must show that: (1) he engaged in 
protected activity, (2) he suffered an adverse employment ac‐
tion, and (3) there was a causal connection between the two. 
Id. Under the indirect method, he must first show two of the 
same elements required by the direct method: protected ac‐
tivity and an adverse employment action. Silverman v. Board 
of Education, 637 F.3d 729, 742 (7th Cir. 2011). To complete his 
prima facie case and move on to the issue of pretext, he would 
also need to offer evidence that he met the department’s legit‐
imate expectations and that he was treated less favorably than 
similarly situated employees who did not engage in protected 
activity.  Id.  Under  either  method,  the  core  question  is  the 
No. 15‐1962                                                            17

same: “could a reasonable trier of fact infer retaliation?” Cas‐
tro, 786 F.3d at 564. 
    Poullard engaged in protected activity when he filed his 
2007 EEO complaint. The Secretary argues that Poullard has 
not offered evidence of a materially adverse action. In the re‐
taliation  context,  the  challenged  adverse  action  need  not  be 
one that affects the terms and conditions of employment, but 
it “must be one that a reasonable employee would find to be 
materially  adverse  such  that  the  employee  would  be  dis‐
suaded from engaging in the protected activity.” Roney v. Illi‐
nois  Dep’t  of  Transportation,  474  F.3d  455,  461  (7th  Cir.  2007), 
citing Burlington Northern & Santa Fe Railway Co. v. White, 548 
U.S. 53, 62–65, 68 (2006).  
    Poullard  contends  that  several  events  qualify  as  adverse 
actions under this standard: (1) Cardinali’s threatening state‐
ment  during  the  October  2008  staff  meeting;  (2)  Mailand’s  
threat  of  disciplinary  action  when  he  continued  to  question 
her about performing her duties; (3) a letter of admonishment 
in 2009 when he complained of being forced to perform Mai‐
land’s  managerial  duties;  (4)  racially  offensive  conduct  by 
Mailand and Cardinali; and (5) Poullard’s continued perfor‐
mance of Mailand’s duties without proper compensation. We 
address these points in turn. 
    First, Cardinali’s and Mailand’s threats of unspecified dis‐
ciplinary action do not constitute adverse actions, at least not 
in this context. “Federal law protects an employee only from 
retaliation that produces an injury,” Stephens v. Erickson, 569 
F.3d 779, 790 (7th Cir. 2009), and by themselves, these threats 
did not. They had no effect on Poullard’s compensation or ca‐
reer prospects. While we do not doubt that the possibility of 
discipline can be stressful, we have previously held that this 
18                                                               No. 15‐1962 

kind of threat is not enough to support a claim for retaliation. 
See Nagle v. Village of Calumet Park, 554 F.3d 1106, 1120 (7th Cir. 
2009)  (“a  suspension  without  pay  that  is  never  served  does 
not constitute an adverse employment action” for retaliation 
purposes), quoting Whittaker v. Northern Illinois University, 424 
F.3d 640, 647 (7th Cir. 2005); Ajayi v. Aramark Business Services, 
Inc., 336 F.3d 520, 531 (7th Cir. 2003) (disparate impact claim; 
no  adverse  employment  action  where  employee  was  in‐
formed of impending demotion but never actually demoted); 
see also Dunn v. Washington County Hospital, 429 F.3d 689, 692–
93 (7th Cir. 2005) (“dark hints of future adverse employment 
action” were not themselves adverse employment actions for 
Title VII retaliation purposes). Poullard suggests that the 2009 
letter of admonishment he received is proof that harm flowed 
from  the  threats,  but  he  does  not  explain  what  effect  if  any 
that letter had on his compensation, career prospects, or con‐
ditions of employment.3 


                                                 
3  Our  cases  on  unfulfilled  threats  have  not  always  appeared  consistent. 

For example, we have left open “the possibility that a plaintiff could argue 
that a singular threat of termination had the impact of dissuading a rea‐
sonable  worker  from  supporting  a  discrimination  complaint.”  Chapin  v. 
Fort‐Rohr Motors, Inc., 621 F.3d 673, 681 n.2 (7th Cir. 2010); cf. Dunn, 429 
F.3d at 692 (“Talk is cheap; unless Dunn knew that Coy had sabotaged the 
career of other nurses, his statements would not have dissuaded reasona‐
ble persons from protecting their own rights under the statute and thus 
cannot violate Title VII.”). We think this is simply a reflection of the Su‐
preme Court’s instruction that “the significance of any given act of retali‐
ation will often depend upon the particular circumstances. Context mat‐
ters.” Burlington Northern, 548 U.S. at 69. Here, Poullard does not explain 
why  the  unfulfilled  threats  of  discipline  he  received  were  significant 
enough in context to rise to the level of a materially adverse action, and 
we see no basis for that conclusion in the record. 
No. 15‐1962                                                          19

    Admittedly, there is a tension between this outcome and 
the purposes underlying Title VII retaliation claims. “The an‐
tiretaliation provision seeks to prevent employer interference 
with ‘unfettered access’ to Title VIIʹs remedial mechanisms.” 
Burlington Northern, 548 U.S.  at 68,  quoting Robinson  v.  Shell 
Oil Co., 519 U.S. 337, 346 (1997). If an employer threatens an 
employee with discipline based on her previous protected ac‐
tivity and thereby deters her from using those mechanisms, 
the purpose of Title VII’s anti‐retaliation provision has been 
frustrated—but because the unfulfilled threat may not itself 
be actionable, the employer suffers no consequences. On the 
other  hand,  the  anti‐retaliation  provision  “protects  an  indi‐
vidual not from all retaliation, but from retaliation that pro‐
duces  an  injury  or  harm.”  Id.  at  67.  We  do  not  doubt  that 
threats of future discipline can cause stress or worry, but so 
too  can  “petty  slights  or  minor  annoyances  that  often  take 
place at work and that all employees experience,” which the 
Supreme Court has excluded from the bounds of materially 
adverse actions. Id. at 68.  
    We must emphasize, however, that an unfulfilled threat of 
discipline  for  protected  activity,  if  not  actionable  itself,  may 
well be relevant evidence of retaliatory intent behind a more 
concrete adverse action. See, e.g., Volovsek v. Wisconsin Dep’t of 
Agriculture,  Trade  and  Consumer  Protection,  344  F.3d  680,  688 
(7th  Cir.  2003)  (pre‐Burlington  Northern;  supervisors’  discus‐
sion of how to “get rid of” an employee was not adverse ac‐
tion for retaliation purposes but could be relevant to motive). 
For example, if Poullard had been threatened with discipline 
if he filed another complaint, had done so anyway, and were 
later  disciplined,  the  threat  could  be  evidence  of  retaliatory 
intent and thus a causal connection. Likewise, if an employer 
20                                                       No. 15‐1962 

offered a legitimate, non‐discriminatory reason for the disci‐
pline,  the  earlier  threats  might  serve  as  evidence  of  pretext. 
That is not this case, however. Poullard does not seek to use 
the threats to show cause or pretext with respect to a different 
adverse  action.  The  threats  themselves  were  not  materially 
adverse actions, so Poullard’s retaliation theory based on the 
threats of discipline fails. 
    The alleged racially offensive conduct is a somewhat dif‐
ferent matter. Harassment can constitute a materially adverse 
action for retaliation purposes, but as we have said, “not eve‐
rything that makes an employee unhappy is an actionable ad‐
verse action.” Chaib v. Indiana, 744 F.3d 974, 982 (7th Cir. 2014) 
(citation and quotation marks omitted); see also Hilt‐Dyson v. 
City of Chicago, 282 F.3d 456, 466 (7th Cir. 2002) (harassment 
must be serious enough to be “actionable” to constitute mate‐
rially adverse action). The question is still whether the racially 
offensive  conduct  Poullard  alleges  is  serious  enough  to  dis‐
suade a reasonable employee from engaging in protected ac‐
tivity. 
    Only three incidents Poullard described have even a tenu‐
ously arguable connection to race: (1) the meeting in October 
2008,  when  Cardinali  threw  a  toy  monkey  at  Poullard  and 
said that management intended to “get the monkeys off the 
backs of management”; (2) the incident in October 2008 when 
Mailand referred to Poullard as a “sugar daddy”; and (3) Mai‐
land’s comment in November 2009 that Poullard was a “better 
person”  than  before,  apparently  with  reference  to  an  older 
photograph in which Poullard had an afro hairstyle. On the 
spectrum of offensive conduct, these statements fall at best on 
the less severe end. Cf. Cerros v. Steel Technologies, Inc., 288 F.3d 
1040, 1047 (7th Cir. 2002) (“an unambiguously racial epithet 
No. 15‐1962                                                       21

falls on the ‘more severe’ end of the spectrum”), citing Rodgers 
v. Western‐Southern Life Insurance Co., 12 F.3d 668, 675 (7th Cir. 
1993). The first remark in particular, which could be very trou‐
bling out of context, actually referred to a well‐known Har‐
vard  Business  Review  article  about  the  value  of  delegation, 
entitled  “Management  Time:  Who’s  Got  the  Monkey?”  See 
William  Oncken,  Jr.  &  Donald  L.  Wass,  Management  Time: 
Who’s Got the Monkey?, Harvard Business Review, Nov.–Dec. 
1999,  available  at  https://hbr.org/1999/11/management‐time‐
whos‐got‐the‐monkey (describing article as “one of the pub‐
lication’s  two  best‐selling  reprints  ever”).  The  other  two  re‐
marks were at worst mild and ambiguous. They do not sup‐
port a reasonable inference of discriminatory animus, nor are 
they overtly hostile in any objective sense. 
    The alleged harassment was also not “an incessant part of 
the workplace environment,” Jackson v. County of Racine, 474 
F.3d 493, 499 (7th Cir. 2007). Poullard points to just three ques‐
tionable incidents over fourteen months. We do not mean to 
minimize  the  negative  effects  Poullard  says  these  incidents 
had on his life. But the test is an objective one. On this record, 
no reasonable jury could find the alleged harassing conduct 
was severe enough to dissuade a reasonable employee from 
exercising his Title VII rights. It was not actionable retaliation. 
Hilt‐Dyson, 282 F.3d at 463, 465–66 (though employee consid‐
ered incidents demeaning and degrading, conduct was not se‐
vere  enough  to  constitute  actionable  harassment  and  could 
not support claim for retaliation); see also Burlington Northern, 
548 U.S. at 68–69 (standard for judging harm in Title VII retal‐
iation context must be objective).  
22                                                                 No. 15‐1962 

    Finally, Poullard argues that the failure to compensate him 
at a higher level for the work he was performing was a mate‐
rially adverse action and that his continued GS‐11 classifica‐
tion has disadvantaged him in applications for jobs both in‐
side and outside the department. The denial of a promotion 
can be an adverse action for purposes of a retaliation claim. 
Malin v. Hospira, Inc., 762 F.3d 552, 558 (7th Cir. 2014); Volovsek, 
344 F.3d at 688. But as Poullard concedes, he never sought a 
promotion. He requested a desk audit in 2010, which was de‐
nied,  but  Mailand  testified that she had Poullard’s concerns 
evaluated by a classification specialist, who reported that in 
his opinion Poullard’s classification was appropriate so he did 
not receive the audit.4 
    These facts hint at the basic problem with Poullard’s pay‐
discrimination theory of retaliation. Both before and after his 
protected  activity,  the  conditions  of  his  employment  re‐
mained exactly the same. His classification and pay remained 
GS‐11, and he continued to be responsible for managerial du‐
ties that he believed were beyond his grade. His theory that 
the  pay  disparity  was  a  “continuing  form  of  retaliation”  is 
nothing more than his discrimination claim recast. It is a poor 
fit when, as far as this record shows, the administrative com‐
plaints Poullard filed changed nothing about the compensa‐
tion‐related  terms  and  conditions  of  his  employment  in  the 

                                                 
4 This evidence is admissible for its effect on Mailand, whose state of mind 

is  relevant,  though  not  for  the  truth  of  the  specialist’s  statement  that 
Poullard’s  classification  was  actually  appropriate.  See  Fed.  R.  Evid. 
801(c)(2); Cooper‐Schut v. Visteon Automotive Systems, 361 F.3d 421, 430 (7th 
Cir.  2004)  (testimony  as  to  what  plaintiff  had  been  told  by  another  em‐
ployee was properly treated as hearsay and admitted only “for the effect 
that it had on its listener.”). 
No. 15‐1962                                                          23

department. Nor has he presented anything more than spec‐
ulation that the refusal to increase his pay was due to his pro‐
tected activity. There is no suspicious timing—there is no “ac‐
tion,” only a pattern of inaction that began before he filed his 
complaint and continued afterward. There are no suspicious 
remarks  connecting  the  department’s  pay  decisions  to 
Poullard’s complaint, and Poullard has pointed to no similarly 
situated comparators who received a pay raise or a desk audit 
and did not engage in protected activity. On this record, a rea‐
sonable  trier  of  fact  could  not  infer  that  the  refusal  to  pay 
Poullard  at  a  GS‐13  level  was  retaliatory.  Castro,  786  F.3d  at 
564. The district court properly granted summary judgment 
to the defendant on the retaliation claims. 
    C. Hostile Work Environment 
    Finally, Poullard argues that he was subjected to a racially 
hostile work environment. To survive summary judgment on 
this claim, Poullard must present evidence sufficient for a rea‐
sonable jury to find that (1) the environment was both subjec‐
tively  and  objectively  offensive;  (2)  the  harassment  he  suf‐
fered was based on his membership in a protected class; (3) 
the conduct was severe or pervasive; and (4) there is a basis 
for employer liability. Alexander v. Casino Queen, Inc., 739 F.3d 
972, 982 (7th Cir. 2014), quoting Mendenhall v. Mueller Stream‐
line Co., 419 F.3d 686, 691 (7th Cir. 2005).  
    We  have  explained  above  why  the  three  arguably  race‐
tinged remarks did not rise to the level of severe or pervasive 
conduct. Poullard asks us to consider those remarks in com‐
bination with all the other conduct of which he complains—
the pay disparity, the letter of admonishment, the threat from 
24                                                              No. 15‐1962 

Cardinali that she “knew people in Washington,” and so on.5 
But even taking those additional facts into account, we agree 
with  the  district  court  that  Poullard  has  not  shown  that  the 
alleged harassment was severe or pervasive enough to rise to 
the level of a hostile work environment. Cf. Herron v. Daim‐
lerChrysler Corp., 388 F.3d 293, 303 (7th Cir. 2004) (employee’s 
complaints “about transfers, a late overtime payment, his sal‐
ary, and difficulties with managers” were “normal workplace 
friction,” not harassment); Patton v. Indianapolis Public School 
Board, 276 F.3d 334, 339 (7th Cir. 2002) (no hostile work envi‐
ronment  claim  where  employee  alleged  that  her  supervisor 
“treated her in a rude, abrupt, and arrogant manner, ignored 
her work‐related suggestions and failed to keep her informed 
about changes at work”). 
      The judgment of the district court is AFFIRMED. 
       




                                                 
5 We can consider events outside the Title VII filing period for purposes 

of a hostile work environment claim, so long as “an act contributing to the 
claim occurs within the filing period.” National Railroad Passenger Corp. v. 
Morgan, 536 U.S. 101, 117 (2002); see also Turner v. The Saloon, Ltd., 595 F.3d 
679, 684–85 (7th Cir. 2010) (applying Morgan’s continuing violation doc‐
trine to hostile work environment claim).